Citation Nr: 1014965	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, traumatic injury, right knee, with degenerative 
arthritis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana, which 
continued the Veteran's 20 percent disability evaluation for 
residuals, traumatic injury, right knee, with degenerative 
arthritis, and denied his request for an increased rating. 

In October 2009, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims file. 

The issues of entitlement to service connection for 
depression and a back disorder, both claimed as secondary to 
service-connected right knee disability, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction ("AOJ").  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected residuals, 
traumatic injury, right knee, with degenerative arthritis are 
more disabling greater than the current 20 percent evaluation 
contemplates.  Specifically, he states that, in addition to 
experiencing increasing pain, he recently underwent right 
knee surgery in late 2009 at a VA medical center.  See Board 
hearing transcript, October 2009.
  
In this regard, the Board notes that the most recent VA 
treatment reports of record are dated February 2008.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimants were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, 
they must be obtained.  Id.

In addition, during the Board video conference, the Veteran 
said that he had not worked since 2004, and argued that his 
right knee disability was a major component in his 
unemployment.  The Veteran has therefore raised the issue of 
a total disability rating for compensation based on 
individual unemployability ("TDIU").  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider a total rating for compensation based upon 
individual unemployability).  The United States Court of 
Appeals for Veterans Claims (the "Court") recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the record indicates that the 
Veteran is currently unemployed.  While the appellant has 
been afforded several VA examinations, an opinion as to his 
unemployability and the effect of his service-connected 
disability on his employability was not rendered.  The Board 
therefore finds that the appellant should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected right knee disorder and/or 
other service-connected disability.  Examination is also 
needed to determine the current level of severity of the post 
surgical right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
service-connected right knee disability 
since February 2008.  Any negative 
response must be specifically noted.

2.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 ("VCAA") 
and afford the Veteran the opportunity to 
submit additional argument and evidence 
and to request a hearing on the claim for 
TDIU.

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the severity of his service-
connected right knee disability, as well 
as the effect of his service-connected 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the appellant is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

